Citation Nr: 0832843	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  05-20 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
post partial lateral meniscectomy with patellofemoral 
syndrome of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his brother, and his former spouse


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1999 through 
June 2003.  This case comes to the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico which granted entitlement to service 
connection for post partial lateral meniscectomy with 
patellofemoral syndrome of the right knee and assigned a 
disability rating of 10 percent.  A later rating decision by 
the same RO issued in January 2005 increased the veteran's 
rating for the disability on appeal to 20 percent effective 
from the same date as the initial grant.  Since this increase 
does not constitute a full grant of the benefit sought, as it 
is assumed that the veteran seeks the highest disability 
rating, the issue remains in appellate status.  AB v. Brown, 
6 Vet. App. 35 (1993).

The case was remanded by the Board in February 2008 for a VA 
examination to be undertaken and VA treatment records to be 
obtained.  Both the examination report and the requested VA 
treatment records are in the claims file enabling the Board 
to adjudicate the case at this time.

The veteran testified before the undersigned Veterans Law 
Judge in an August 2007 Travel Board hearing.  A transcript 
of the testimony at that hearing has been made a part of the 
claims file.


FINDING OF FACT

For the entire period on appeal, the veteran's right knee 
disability has been productive of no more than an isolated 
incident of minor instability and limitation of motion not so 
severe as to limit flexion to 15 degrees or less or extension 
to 20 degrees or more despite a diagnosis of arthritis in the 
right knee.




CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for post 
partial lateral meniscectomy with patellofemoral syndrome of 
the right knee have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5257, 5260, 
5261 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's VA treatment records and he was afforded 
several formal VA examinations.  The Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). 

Claim for Increased Initial Rating

The veteran claims that his right knee disability is more 
severe than that contemplated by the current 20 percent 
disability rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, 21 Vet. App. 505 (2007); see also 
Fenderson v. West, 12 Vet. App. 119 (1999).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3. 

Here, the veteran is currently rated as 20 percent disabled 
for partial lateral meniscectomy with patellofemoral syndrome 
of the right knee under 38 C.F.R. § 4.71a DC 5259-5258.  DC 
5259 applies to symptomatic removal of semilunar cartilage 
and allows for a 10 percent rating, but no higher.  DC 5258 
applies to dislocated semilunar cartilage with frequent 
episodes of locking, pain and effusion into the joint and 
allows for a 20 percent rating, but no higher.

For an increased rating based on limitation of motion and 
other symptoms affecting  the veteran's right knee, the 
evidence must show any of the following:

?	severe recurrent subluxation or lateral instability (30 
percent under DC 5257), 

